UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2368 Name of Registrant: Vanguard Fixed Income Securities Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2010  January 31, 2011 Item 1: Reports to Shareholders Vanguard U.S. Government Bond Funds Annual Report January 31, 2011 Vanguard Short-Term Treasury Fund Vanguard Short-Term Federal Fund Vanguard Intermediate-Term Treasury Fund Vanguard GNMA Fund Vanguard Long-Term Treasury Fund > For the 2011 fiscal year, returns for the Vanguard U.S. Government Bond Funds ranged from about 2% for the Short-Term Treasury Fund to about 6% for the GNMA Fund. > The funds turned in mixed results when compared with the average returns of peer funds and, with the exception of the GNMA Fund, trailed their respective index benchmarks. > Intermediate- and longer-term Treasury yields slid sharply for much of the year to generational lows and then reversed course. Contents Your Funds Total Returns. 1 Chairmans Letter. 4 Advisors R eport. 11 Short-Term Treasury Fund. 16 Short-Term Federal Fund. 31 Intermediate-Term Treasury Fund. 47 GNMA Fund. 62 Long-Term Treasury Fund. 77 About Your Funds Expenses. 93 Glossary. 96 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended January 31, 2011 30-Day SEC Income Capital Total Yields Returns Returns Returns Vanguard Short-Term Treasury Fund Investor Shares 0.54% 1.09% 0.83% 1.92% Admiral Shares 0.66 1.22 0.83 2.05 Barclays Capital U.S. 15 Year Treasury Bond Index 2.94 Short-Term U.S. Treasury Funds Average 1.60 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Vanguard Short-Term Federal Fund Investor Shares 0.92% 1.53% 0.97% 2.50% Admiral Shares 1.04 1.65 0.97 2.62 Barclays Capital U.S. 15 Year Government Bond Index 2.84 15 Year Government Funds Average 2.95 15 Year Government Funds Average: Derived from data provided by Lipper Inc. Vanguard Intermediate-Term Treasury Fund Investor Shares 1.98% 2.70% 2.89% 5.59% Admiral Shares 2.10 2.83 2.89 5.72 Barclays Capital U.S. 510 Year Treasury Bond Index 6.69 General U.S. Treasury Funds Average 4.79 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Vanguard GNMA Fund Investor Shares 3.27% 3.42% 2.29% 5.71% Admiral Shares 3.39 3.55 2.29 5.84 Barclays Capital U.S. GNMA Bond Index 5.33 GNMA Funds Average 4.89 GNMA Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Your Funds Total Returns Fiscal Year Ended January 31, 2011 30-Day SEC Income Capital Total Yields Returns Returns Returns Vanguard Long-Term Treasury Fund Investor Shares 4.09% 4.03% -0.45% 3.58% Admiral Shares 4.21 4.16 -0.45 3.71 Barclays Capital U.S. Long Treasury Bond Index 4.29 General U.S. Treasury Funds Average 4.79 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 2 Your Funds Performance at a Glance January 31, 2010 , Through January 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Treasury Fund Investor Shares $10.81 $10.70 $0.116 $0.199 Admiral Shares 10.81 10.70 0.129 0.199 Vanguard Short-Term Federal Fund Investor Shares $10.81 $10.77 $0.163 $0.144 Admiral Shares 10.81 10.77 0.176 0.144 Vanguard Intermediate-Term Treasury Fund Investor Shares $11.28 $11.34 $0.299 $0.263 Admiral Shares 11.28 11.34 0.313 0.263 Vanguard GNMA Fund Investor Shares $10.76 $10.73 $0.359 $0.275 Admiral Shares 10.76 10.73 0.372 0.275 Vanguard Long-Term Treasury Fund Investor Shares $11.15 $10.77 $0.462 $0.334 Admiral Shares 11.15 10.77 0.476 0.334 3 Chairmans Letter Dear Shareholder, The Vanguard U.S. Government Bond Funds posted returns that ranged from about 2% to 6% for the 12 months ended January 31, 2011, as Treasury yields declined sharply for much of the year and then began to bounce back. The ups and downs in yields were a gauge of investor concerns: possible European debt defaults, fears of a double-dip recession, and deflation (on the way down), then economic growth leading to inflation (on the way up). As a result, by fiscal year-end, the 30-day SEC yields for the Short-Term Treasury, Short-Term Federal, and Intermediate-Term Treasury Funds were lower than year-earlier levels, while the Long-Term Treasury Funds yield was essentially unchanged. The yield of the GNMA Fund increased, which was a reflection of its advisors strategy in the mortgage-backed securities market. Please note that Vanguard has broadened the availability of our lower-cost Admiral Shares. We have reduced the Admiral minimums on most of our actively managed funds to $50,000 from $100,000 as part of our ongoing efforts to lower the cost of investing for all of our clients. 4 A strong start a faltering finish for bonds In January 2010, the bond markets near-term prospects looked dubious, in large part because yields hovered near generational lows. Over the following 12 months, however, yields dipped lower still. The taxable bond market returned about 5% for the year. As investors searched for yield, corporate bonds produced the best returns, with the riskiest credits leading the market. Toward the end of the fiscal year, an improving economic outlook pushed interest rates higher, putting pressure on bond prices. This dynamic was evident in the municipal bond market, where rising rates and a confluence of other factors weighed on prices. The expiration of the Build America Bonds program, for example, raised the prospect of a spike in new tax-exempt issuance, while the extension of federal tax rate cuts that were set to expire made munis tax exemption somewhat less attractive. For the full year, the muni market returned about 1%. As it has since December 2008, the Federal Reserve held its target for short-term interest rates near 0%, keeping the returns available from money market instruments such as the 3-month Treasury bill in the same neighborhood. Stocks rallied as economy ground into gear Global stock markets produced excellent returns in the year ended January 31, 2011, with much of the strength Market Barometer Average Annual Total Returns Periods Ended January 31, 2011 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.06% 5.36% 5.82% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 1.10 3.39 3.88 Citigroup Three-Month U.S. Treasury Bill Index 0.14 0.59 2.23 Stocks Russell 1000 Index (Large-caps) 23.33% 0.45% 2.51% Russell 2000 Index (Small-caps) 31.36 4.57 2.64 Dow Jones U.S. Total Stock Market Index 24.31 1.22 2.86 MSCI All Country World Index ex USA (International) 18.50 -0.96 4.08 CPI Consumer Price Index 1.63% 1.42% 2.12% 5 materializing in the second half of the year. Europes sovereign debt challenges and concerns that the economic recovery in the United States might not reach escape velocity seemed to recede from investors minds, displaced by strong corporate earnings and a powerful rebound in consumer spending and in the manufacturing sector. The U.S. stock market returned about 24%. Small- and mid-capitalization stocks, often the first to respond to changes in the economic outlook, did even better. As a group, non-U.S. stock markets returned more than 18%. Emerging markets were the best performers. Despite high-profile dramas in Europes government bond markets, European stocks produced double-digit gains. Asias developed markets turned in mixed results on local exchanges, but the strength of the yen, the Australian dollar, and other regional currencies bolstered returns for U.S.-based investors. Yields during the year took a roller-coaster ride For most of the fiscal year, the yields of intermediate- and longer-term Treasury bonds declined while short-term yields remained low. The earlier part of the slide reflected investors concern over potential defaults by some financially stretched European nations. This later gave way to worries about a reversion to a recession economy and the accompanying possibility of deflation. Stronger economic reports, the extension of federal tax cuts, and the growing certainty that the Federal Reserve Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Short-Term Treasury Fund 0.22% 0.12% 0.48% Short-Term Federal Fund 0.22 0.12 0.86 Intermediate-Term Treasury Fund 0.25 0.12 0.61 GNMA Fund 0.23 0.13 0.98 Long-Term Treasury Fund 0.25 0.12 0.61 The fund expense ratios shown are from the prospectus dated May 28, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2011, the funds expense ratios were: for the Short-Term Treasury Fund, 0.22% for Investor Shares and 0.10% for Admiral Shares; for the Short-Term Federal Fund, 0.22% for Investor Shares and 0.10% for Admiral Shares; for the Intermediate-Term Treasury Fund, 0.22% for Investor Shares and 0.10% for Admiral Shares; for the GNMA Fund, 0.23% for Investor Shares and 0.11% for Admiral Shares; for the Long-Term Treasury Fund, 0.22% for Investor Shares and 0.10% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2010. Peer groups: For the Short-Term Treasury Fund, Short-Term U.S. Treasury Funds; for the Short-Term Federal Fund, 15 Year Government Funds; for the Intermediate-Term Treasury Fund, General U.S. Treasury Funds; for the GNMA Fund, GNMA Funds; and for the Long-Term Treasury Fund, General U.S. Treasury Funds. 6 would carry out a new stimulus program by buying a massive amount of long-term Treasury bonds sent yields higher as investors then focused on the possibility of inflation. The lowest returns for the year came from the Short-Term Treasury Fund and the Short-Term Federal Fund, which returned 1.92% and 2.50%, respectively, for the Investor Shares. These funds continue to be affected by the Feds stimulus policy of keeping short-term interest rates low. Returns for the Long-Term Treasury Fund were in the middle of the pack. The longer the maturity of a bond, the more responsive its price tends to be to inflationary expectations. As the possibility of a longer-term rise in prices began to push Total Returns Ten Years Ended January 31, 2011 Average Annual Return Short-Term Treasury Fund Investor Shares 4.20% Barclays Capital U.S. 15 Year Treasury Bond Index 4.40 Short-Term U.S. Treasury Funds Average 3.53 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Short-Term Federal Fund Investor Shares 4.44% Barclays Capital U.S. 15 Year Government Bond Index 4.48 15 Year Government Funds Average 3.73 15 Year Government Funds Average: Derived from data provided by Lipper Inc. Intermediate-Term Treasury Fund Investor Shares 5.97% Barclays Capital U.S. 510 Year Treasury Bond Index 6.07 General U.S. Treasury Funds Average 5.23 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. GNMA Fund Investor Shares 5.66% Barclays Capital U.S. GNMA Bond Index 5.69 GNMA Funds Average 5.04 GNMA Funds Average: Derived from data provided by Lipper Inc. Long-Term Treasury Fund Investor Shares 6.13% Barclays Capital U.S. Long Treasury Bond Index 6.32 General U.S. Treasury Funds Average 5.23 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 7 yields higher and prices lower, the Long-Term Treasury Funds capital return turned slightly negative. However, this was more than offset by the interest income from its bond holdings, which helped the funds Investor Shares return 3.58% for the year. Vanguard Intermediate-Term Treasury Fund and Vanguard GNMA Fund posted the highest returns, 5.59% and 5.71%, respectively, for the Investor Shares, but their performances were driven by different factors. The Intermediate-Term Treasury Fund produced a positive capital return, as the prices of its holdings increased and its yield declined. The yield of the GNMA Fund ended the year significantly higher, rising to 3.27% from 2.53% for Investor Shares. Rather than big changes in market interest rates, this increase reflected the advisors decision to reduce the funds exposure to non-income-producing TBA (to be announced) mortgage-backed securities (MBS) and to increase its holdings of immediate-income-producing MBS. TBA securities represent an agreement to buy MBS 30 to 180 days in the future. They produce a total return as securities purchased at a discount increase in value. The GNMA Fund also continued to benefit from the barbell strategy its advisor adopted in response to an earlier major Federal Reserve initiative in which the Yields 30-Day SEC Yields on January 31, January 31, Bond Fund (Investor Shares) 2010 2011 Short-Term Treasury 0.90% 0.54% Short-Term Federal 1.42 0.92 Intermediate-Term Treasury 2.65 1.98 GNMA 2.53 3.27 Long-Term Treasury 4.13 4.09 8 central bank purchased large amounts of MBS to stabilize the housing market and lower mortgage rates. The advisors strategy called for underweighting securities with coupon interest payments in the 5.0%5.5% range, which the Fed had targeted and the advisor concluded were overvalued. At the same time, the fund overweighted lower-coupon and higher-coupon securities on either side of that range. Successful execution of these strategies helped the fund outperform its benchmark index. However, the results of the three Treasury funds and the Short-Term Federal Fund lagged those of their indexes, in part because of the funds lower-than-benchmark duration. As part of their strategy, the advisors set each funds durationa measure of bond price sensitivity to interest rate changesbased on the outlook for interest rates. A shorter duration is generally a more conservative stance: When interest rates rise, a shorter-duration fund typically would experience smaller price declines. Please note : Given the nature of the mortgage-backed securities held in the GNMA Fund, the duration calculation must consider mortgage prepayments. The 4.8 years average duration shown for the Barclays GNMA Index on page 62 is calculated based on prepayment expectations, while the 2.7 years shown for the GNMA Fund is calculated by the advisor using actual, observed interest rate sensitivitywhich the advisor believes is more reliable. If the method used for the index is applied to the fund, the funds reported duration would be only slightly shorter than that of the index. A long-term look at performance highlights low costs and high skill The Vanguard U.S. Government Bond Funds have two advisors, Vanguard Fixed Income Group and Wellington Management Company, llp . As you can see from the ten-year look at performance on page 7, the advisors strategies have paid off over the long term. The Vanguard funds have kept pace with their index benchmarks, even though funds incur real-life operating costs. By contrast, because they are theoretical, benchmarks incur no costs. 9 Fortunately for Vanguard shareholders, our funds expense ratios are among the lowest in the industry. As the table shows, this has helped the Vanguard funds to outpace the average returns of their peers. But the margin of outperformance clearly also reflects the high level of prudence and skill the advisors have brought to the table. Diversification can help you cope with what lies around the corner The volatility of yields during the U.S. Government Bond Funds 2011 fiscal year showed once again the difficulty of knowing for sure what lies ahead in the financial markets. Regardless of the anticipated future direction of interest rates, we encourage you to diversify your bond holdings in keeping with the investment objectives and principles you consider in managing all of your assets. Given the current level of interest rates, it seems reasonable to assume that the next move will be up, but a rise in rates is by no means preordained. Vanguard research suggests that greater uncertainty about the outlook for economic growth, inflation, and rates supports more fixed income diversification, not less. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer February 8, 2011 10 Advisors Report For the Short-, Intermediate-, and Long-Term Treasury Funds; and the Short-Term Federal Fund For the fiscal year ended January 31, 2011, returns for the Vanguard Government Bond Funds managed by Vanguards Fixed Income Group ranged from 1.92% for the Investor Shares of the Short-Term Treasury Fund to 5.72% for the Admiral Shares of the Intermediate-Term Treasury Fund. All of the funds trailed their benchmark indexes. The Short-Term Federal and Long-Term Treasury Funds also lagged the average returns of their peer groups, while the Short- and Intermediate-Term Treasury Funds outpaced the average returns of their peers. The investment environment and management For the Treasury funds Early in the period, the spread between yields for 2- and 30-year U.S. Treasuries continued to widen, reaching 385 basis points in mid-February. But when economic conditions slowly started to improve, leading economists to predict a self-sustaining recovery, the spread between 2- and 30-year bonds began to narrow. Amid improving conditions, we prepared for an eventual change in monetary policy by taking a modest short-duration position, reducing the funds sensitivity to rising rates. In the Short-Term Treasury Fund, we lowered our exposure to 2- and 3-year Yields of U.S. Treasury Bonds January 31, January 31, Maturity 2010 2011 2 years 0.83% 0.57% 3 years 1.37 0.96 5 years 2.35 1.96 10 years 3.61 3.38 30 years 4.51 4.57 Source: Vanguard. 11 Treasuries, which are more sensitive to monetary policy changes. We also underweighted 3-year Treasuries in the Intermediate-Term Treasury Fund. (The duration changes during the year also applied to the Short-Term Federal Fund.) An early sign that the self-sustaining recovery was at risk came in May, when the European sovereign debt crisis hit. Treasury prices rose and yields declined as investors sought safety. (Bond prices and yields move opposite one another.) In the second calendar-quarter of 2010, the rally in 10-year Treasuries drove yields down by 88 basis points, from 3.83% to 2.95%. Two-year Treasury yields declined from 1.02% to 0.62%. Economic conditions subsequently eroded more broadly, and the markets focus shifted to the risk of a double-dip recession. Members of the Federal Reserve Board debated the effectiveness of purchasing more Treasuries to help stimulate an economy that some feared was at risk. We used this opportunity to extend the duration of the funds, to take advantage of declining rates. Anticipating that the Federal Reserve would favor the intermediate portion of the yield curve if it purchased securities, we modestly increased our exposure to 5-year Treasuries in the Short- and Intermediate-Term Treasury Funds. The Long-Term Treasury Fund remained concentrated in the 15-20 year sector. The portfolios initially benefited from our positioning. However, in November, bond yields shifted course and began a steep and strong rise, driven by profit-taking after the Fed announced its decision to purchase $600 billion in Treasury securities. The sell-offespecially in longer-maturity bondsextended into December, supported by stronger economic data and the extension of the Bush-era tax cuts. Once again, economists believe we have entered a period of self-sustaining recovery. Economic conditions are showing signs of improvement, spurred on by the rebound in stocks and expectations of sustainable growth. The funds are positioned for an eventual increase in rates. For the Short-Term Federal Fund The mainstay investments of the Short- Term Federal Fund are bonds issued by the Federal National Mortgage Association (Fannie Mae), the Federal Home Loan Mortgage Corporation (Freddie Mac), and the Federal Home Loan Bank. (The fund also invests in government mortgage-backed securities and U.S. Treasuries.) Since September 7, 2008, Fannie Mae and Freddie Mac have been operating under a federal conservatorship. Over time, investors have become more comfortable with the governments commitment and the strength of the financial backstop. They have accepted lower spreads on Fannie and Freddie debt versus Treasuries, and liquidity has generally returned to pre-conservatorship normalcy. 12 Shortly after the fiscal year ended, the White House released a much-anticipated report on the future of the housing market and the role of Fannie and Freddie or their successor in it. The report is likely to ignite debate for some time to come; however, meaningful reform will take considerable time. Under a Senior Preferred Stock Purchase Agreement in place between the U.S. Treasury and both Fannie Mae and Freddie Mac, the federal government continues to inject capital into the two companies. Because the agreement is set to expire at the end of 2012, some investors have been positioning their portfolios with debt that matures prior to that date. We believe, however, that other sources of federal support that will extend beyond that date will prove to be more than adequate. Therefore, we have taken advantage of buying opportunities to position the fund toward the longer end of the yield curvebeyond the expiration of the agreementwhere spreads have been somewhat more generous. As we previously reported, during the fiscal year the funds investment strategy was broadened (although not essentially changed) to include debt guaranteed, even if not issued, by governmental entities. This allowed us to invest in certain private-sector securities, such as bonds issued by Citigroup, issued under the federal Temporary Liquidity Guarantee Program. These securities, which equaled about 2.4% of the portfolio as of January 31, have performed quite nicely. Kenneth E. Volpert, CFA Principal and Head of Taxable Bond Group David R. Glocke, Principal Ronald M. Reardon, Principal Vanguard Fixed Income Group February 16, 2011 For the GNMA Fund For the 12 months ended January 31, Vanguard GNMA Fund returned 5.71% for Investor Shares and 5.84% for Admiral Shares. The fund outpaced both the return of its benchmark index and the average return of peer-group funds. The investment environment The year started with markets on edge over rising sovereign risks, which threatened the prospect of a broader global economic recovery. Even the European Union/International Monetary Fund bailout for Greece failed to quell market fears over the fiscal health of other European countries. Regulatory uncertainty also weighed on the markets during this time, as lawmakers in the United States approved one of the most significant increases in the regulation of U.S. banks. Treasury yields dropped meaningfully throughout the first half of 13 the period as sovereign issues, regulatory uncertainty, and, most important, weak U.S. economic growth fueled a flight to safety in government bonds. GNMAs, which possess full government backing as to the timely principal and interest payment of the securities underlying pool of homeowner mortgages, helped the mortgage-backed security (MBS) sector achieve strong price gains over the period as investors worried about the fate of Fannie Mae and Freddie Mac. The Federal Reserves agency MBS purchase program, which ended in March, also provided some support to the mortgages sector early in the year. The second half of the year was marked by an increasingly positive tone in the markets, which was further bolstered by the prospect of the Feds program of Treasury purchases (later called Quantitative Easing 2). The next European bailout packagethis time for Irelandand stronger U.S. economic data also helped reinforce expectations of a lasting domestic recovery. Investor risk-aversion began to subside, reducing demand for the perceived safety of Treasuries, and Treasury yields rose. GNMAs, and MBS more generally, lost some ground in response to investors growing appetite for risk. With Treasury and mortgage rates at historical lows, prepayment risk was a prevailing concern among market participants during the year. However, reduced availability of mortgage credit for all but the most pristine borrowers kept refinancing activity at bay, and security selection was supportive of returns. While this was a positive for investors, it certainly did not help the economic cycle, as more widely available mortgage finance would support U.S. economic growth. Fund successes The fund continued to generate a favorable return versus alternative shorter-term investment vehicles while neither substantially increasing risk nor compromising liquidity. The funds security selection was the largest contributor to returns, as we continued to focus on those securities that are least likely to refinance. We were able to adjust holdings as market opportunities arose. Fund shortfalls Our generally defensive stance in duration hurt the funds performance after the sovereign debt crisis peaked and yields fell dramatically. Fund positioning As we head deeper into 2011, we believe that more of the bond markets returns will be driven by income rather than capital appreciation, which was the past years story. Although their yield advantage over Treasuries has compressed from the widest levels, GNMAs still offer a compelling opportunity. 14 Prepayment risk has also dropped significantly given the recent rise in prevailing mortgage rates, especially for higher-quality borrowers. Meanwhile, lower-quality issues remain less sensitive to prepayments because the underlying borrowers have lower credit scores and higher loan-to-value ratios, which makes it difficult for them to refinance. For these reasons, we believe the sector will continue to be attractive to investors seeking high-quality assets with excellent liquidity. We continue to favor issues with higher coupons, a group in which prepayments are expected to remain muted. We are also avoiding coupons of issues that we feel are most vulnerable to heightened prepayment risk because the underlying borrowers are able to refinance in the current market. Michael F. Garrett Senior Vice President, Fixed Income Portfolio Manager Wellington Management Company, llp February 16, 2011 15 Short-Term Treasury Fund Fund Profile As of January 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFISX VFIRX Expense Ratio 1 0.22% 0.12% 30-Day SEC Yield 0.54% 0.66% Financial Attributes Barclays Barclays 15 Year Aggregate Treasury Bond Fund Index Index Number of Bonds 44 102 7,999 Yield to Maturity (before expenses) 0.7% 0.9% 3.0% Average Coupon 1.5% 2.1% 4.2% Average Duration 2.2 years 2.6 years 5.0 years Average Effective Maturity 2.3 years 2.7 years 7.2 years Short-Term Reserves 0.4%   Sector Diversification (% of portfolio) Treasury/Agency 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 15 Year Aggregate Treasury Bond Index Index R-Squared 0.88 0.37 Beta 0.67 0.27 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 15.3% 1 - 3 Years 54.0 3 - 5 Years 29.3 5 - 7 Years 1.4 Distribution by Credit Quality (% of portfolio) Aaa 100.0% For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 28, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2011, the expense ratios were 0.22% for Investor Shares and 0.10% for Admiral Shares. 16 Short-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2001, Through January 31, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Short-Term Treasury Fund Investor Shares 1.92% 4.48% 4.20% $15,091   Barclays Capital U.S. Aggregate Bond Index 5.06 5.82 5.68 17,370     Barclays Capital U.S. 15 Year Treasury Bond Index 2.94 4.94 4.40 15,380 Short-Term U.S. Treasury Funds Average 1.60 3.88 3.53 14,148 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 17 Short-Term Treasury Fund Average Annual Total Returns Periods Ended January 31, 2011 Since Final Value One Five Inception of a $50,000 Year Years (2/13/2001) Investment Short-Term Treasury Fund Admiral Shares 2.05% 4.60% 4.34% $76,347 Barclays Capital U.S. Aggregate Bond Index 5.06 5.82 5.71 86,976 Barclays Capital U.S. 15 Year Treasury Bond Index 2.94 4.94 4.41 76,893 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. Fiscal-Year Total Returns (%): January 31, 2001, Through January 31, 2011 Barclays 15 Year Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2002 5.05% 1.88% 6.93% 7.37% 2003 3.98 3.43 7.41 7.17 2004 2.56 0.18 2.74 2.55 2005 2.64 -1.79 0.85 0.95 2006 3.20 -1.34 1.86 1.46 2007 4.30 -0.48 3.82 3.83 2008 4.58 5.26 9.84 10.35 2009 2.70 1.79 4.49 5.84 2010 1.60 0.90 2.50 1.95 2011 1.09 0.83 1.92 2.94 18 Short-Term Treasury Fund Average Annual Total Returns: Periods Ended December 31, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/28/1991 2.64% 4.45% 3.19% 1.11% 4.30% Admiral Shares 2/13/2001 2.76 4.58 3.30 1 1.05 1 4.35 1 1 Return since inception. 19 Short-Term Treasury Fund Financial Statements Statement of Net Assets As of January 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Go v ernment and Agency Obligations (99.4%) U.S. Go v ernment Securities (98.9%) United States Treasury Note/Bond 0.750% 11/30/11 320,000 321,299 United States Treasury Note/Bond 4.500% 11/30/11 72,000 74,520 United States Treasury Note/Bond 1.125% 12/15/11 46,300 46,640 United States Treasury Note/Bond 1.000% 12/31/11 400,000 402,624 United States Treasury Note/Bond 1.125% 1/15/12 100,000 100,797 United States Treasury Note/Bond 1.000% 4/30/12 200,000 201,594 United States Treasury Note/Bond 1.375% 5/15/12 60,000 60,778 United States Treasury Note/Bond 0.625% 6/30/12 290,000 290,951 United States Treasury Note/Bond 0.625% 7/31/12 115,000 115,360 United States Treasury Note/Bond 1.750% 8/15/12 145,000 147,923 United States Treasury Note/Bond 0.375% 9/30/12 385,000 384,338 United States Treasury Note/Bond 1.375% 10/15/12 55,000 55,834 United States Treasury Note/Bond 1.375% 11/15/12 312,000 316,777 United States Treasury Note/Bond 0.500% 11/30/12 20,000 19,991 United States Treasury Note/Bond 1.125% 12/15/12 320,000 323,449 United States Treasury Note/Bond 0.625% 12/31/12 250,000 250,390 United States Treasury Note/Bond 1.375% 1/15/13 372,000 377,755 United States Treasury Note/Bond 1.375% 2/15/13 300,000 304,734 United States Treasury Note/Bond 1.375% 3/15/13 250,000 253,945 United States Treasury Note/Bond 1.750% 4/15/13 200,000 204,812 United States Treasury Note/Bond 1.375% 5/15/13 120,000 121,876 United States Treasury Note/Bond 0.500% 11/15/13 110,000 108,797 United States Treasury Note/Bond 1.875% 2/28/14 257,000 263,746 United States Treasury Note/Bond 1.750% 3/31/14 120,000 122,643 United States Treasury Note/Bond 1.875% 4/30/14 100,000 102,516 United States Treasury Note/Bond 2.250% 5/31/14 30,000 31,106 United States Treasury Note/Bond 2.625% 6/30/14 30,000 31,472 United States Treasury Note/Bond 4.250% 8/15/14 105,000 116,173 United States Treasury Note/Bond 2.375% 8/31/14 280,000 291,026 United States Treasury Note/Bond 2.375% 9/30/14 125,000 129,864 United States Treasury Note/Bond 2.375% 10/31/14 70,000 72,680 United States Treasury Note/Bond 2.125% 11/30/14 16,000 16,450 United States Treasury Note/Bond 2.625% 12/31/14 5,000 5,232 1 United States Treasury Note/Bond 2.250% 1/31/15 190,000 195,848 United States Treasury Note/Bond 2.375% 2/28/15 150,000 155,250 United States Treasury Note/Bond 1.750% 7/31/15 240,000 240,338 United States Treasury Note/Bond 1.250% 10/31/15 40,000 38,919 20 Short-Term Treasury Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) United States Treasury Note/Bond 1.375% 11/30/15 12,000 11,721 United States Treasury Note/Bond 2.125% 12/31/15 90,000 90,872 United States Treasury Note/Bond 2.000% 1/31/16 90,000 90,183 6,491,223 Agency Notes (0.5%) Private Export Funding Corp. 6.070% 4/30/11 29,000 29,420 Con v entional Mortgage-Backed Securities (0.0%) 2,3 Fannie Mae Pool 7.000% 11/1/153/1/16 668 724 2,3 Freddie Mac Gold Pool 5.500% 4/1/165/1/16 318 344 2,3 Freddie Mac Gold Pool 7.000% 9/1/151/1/16 179 192 1,260 Total U.S. Go v ernment and Agency Obligations (Cost $6,499,323) Temporary Cash In v estment (0.3%) Repurchase Agreement (0.3%) RBS Securities, Inc. (Dated 1/31/11, Repurchase Value $21,011,000, collateralized by U.S. Treasury Note, 2.6253.000%, 2/28/1711/15/20) (Cost $21,011) 0.210% 2/1/11 21,011 21,011 Total In v estments (99.7%) (Cost $6,520,334) Other Assets and Liabilities (0.3%) Other Assets 227,316 Liabilities (205,919) Net Assets (100%) 21 Short-Term Treasury Fund At January 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 6,541,731 Undistributed Net Investment Income  Accumulated Net Realized Gains 1 Unrealized Appreciation (Depreciation) Investment Securities 22,580 Futures Contracts Net Assets In v estor SharesNet Assets Applicable to 175,154,934 outstanding $.001 par v alue shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareIn v estor Shares Admiral SharesNet Assets Applicable to 438,374,874 outstanding $.001 par v alue shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares See Note A in Notes to Financial Statements. 1 Securities with a value of $2,577,000 have been segregated as initial margin for open futures contracts. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. See accompanying Notes, which are an integral part of the Financial Statements. 22 Short-Term Treasury Fund Statement of Operations Year Ended January 31, 2011 ($000) In v estment Income Income Interest 86,988 Total Income 86,988 Expenses The Vanguard GroupNote B Investment Advisory Services 860 Management and AdministrativeInvestor Shares 3,781 Management and AdministrativeAdmiral Shares 2,507 Marketing and DistributionInvestor Shares 705 Marketing and DistributionAdmiral Shares 1,319 Custodian Fees 94 Auditing Fees 30 Shareholders ReportsInvestor Shares 76 Shareholders ReportsAdmiral Shares 14 Trustees Fees and Expenses 9 Total Expenses 9,395 Net In v estment Income Realized Net Gain (Loss) Investment Securities Sold 102,606 Futures Contracts 4,737 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (49,415) Futures Contracts (1,211) Change in Unrealized Appreciation (Depreciation) (50,626) Net Increase (Decrease) in Net Assets Resulting from Operations 134,310 See accompanying Notes, which are an integral part of the Financial Statements. 23 Short-Term Treasury Fund Statement of Changes in Net Assets Year Ended January 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 77,593 110,546 Realized Net Gain (Loss) 107,343 127,230 Change in Unrealized Appreciation (Depreciation) (50,626) (74,115) Net Increase (Decrease) in Net Assets Resulting from Operations 134,310 163,661 Distributions Net Investment Income Investor Shares (24,234) (40,493) Admiral Shares (53,359) (66,661) Realized Capital Gain 1 Investor Shares (37,066) (42,400) Admiral Shares (84,641) (65,480) Total Distributions (199,300) (215,034) Capital Share Transactions Investor Shares (453,034) (447,506) Admiral Shares 707,893 116,593 Net Increase (Decrease) from Capital Share Transactions 254,859 (330,913) Total Increase (Decrease) 189,869 (382,286) Net Assets Beginning of Period End of Period 1 Includes fiscal 2011 and 2010 short-term gain distributions totaling $47,167,000 and $97,849,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 24 Short-Term Treasury Fund Financial Highlights In v estor Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period In v estment Operations Net Investment Income .116 .175 .251 .444 .436 Net Realized and Unrealized Gain (Loss) on Investments .089 .092 .225 .540 (.050) Total from Investment Operations .205 .267 .476 .984 .386 Distributions Dividends from Net Investment Income (.116) (.170) (.283) (.444) (.436) Distributions from Realized Capital Gains (.199) (.177) (.103)   Total Distributions (.315) (.347) (.386) (.444) (.436) Net Asset Value, End of Period Total Return 1 1.92% 2.50% 4.49% 9.84% 3.82% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,874 $2,343 $2,812 $1,707 $1,328 Ratio of Total Expenses to Average Net Assets 0.22% 0.22% 0.21% 0.22% 0.26% Ratio of Net Investment Income to Average Net Assets 1.07% 1.62% 2.15% 4.26% 4.24% Portfolio Turnover Rate 124% 130% 156% 120% 114% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 25 Short-Term Treasury Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period In v estment Operations Net Investment Income .129 .187 .262 .457 .452 Net Realized and Unrealized Gain (Loss) on Investments .089 .092 .225 .540 (.050) Total from Investment Operations .218 .279 .487 .997 .402 Distributions Dividends from Net Investment Income (.129) (.182) (.294) (.457) (.452) Distributions from Realized Capital Gains (.199) (.177) (.103)   Total Distributions (.328) (.359) (.397) (.457) (.452) Net Asset Value, End of Period $10.70 $10.81 $10.89 $10.80 $10.26 Total Return 2.05% 2.60% 4.60% 9.98% 3.98% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,690 $4,031 $3,945 $2,667 $2,179 Ratio of Total Expenses to Average Net Assets 0.10% 0.12% 0.11% 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 1.19% 1.72% 2.25% 4.38% 4.40% Portfolio Turnover Rate 124% 130% 156% 120% 114% See accompanying Notes, which are an integral part of the Financial Statements. 26 Short-Term Treasury Fund Notes to Financial Statements Vanguard Short-Term Treasury Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (January 31, 20082011), and has concluded that no provision for federal income tax is required in the funds financial statements. 5. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 27 Short-Term Treasury Fund 6. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At January 31, 2011, the fund had contributed capital of $1,120,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.45% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Le v el 1 Quoted prices in active markets for identical securities. Le v el 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Le v el 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). The following table summarizes the funds investments as of January 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  6,521,903  Temporary Cash Investments  21,011  Futures ContractsAssets 1 140   Futures ContractsLiabilities 1 (51)   Total 89 6,542,914  1 Represents variation margin on the last day of the reporting period. 28 Short-Term Treasury Fund D. At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note March 2011 529 115,950 (92) 10-Year U.S. Treasury Note March 2011 (442) (53,392) 91 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund used a tax accounting practice to treat a portion of the price of capital shares redeemed during the year as distributions from realized capital gains. Accordingly, the fund has reclassified $12,456,000 from accumulated net realized gains, to paid-in capital. At January 31, 2011, the fund had no capital gains available for distribution. At January 31, 2011, the cost of investment securities for tax purposes was $6,520,334,000. Net unrealized appreciation of investment securities for tax purposes was $22,580,000, consisting of unrealized gains of $35,286,000 on securities that had risen in value since their purchase and $12,706,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended January 31, 2011, the fund purchased $8,274,713,000 of investment securities and sold $8,021,437,000 of investment securities, other than temporary cash investments. 29 Short-Term Treasury Fund G. Capital share transactions for each class of shares were: Year Ended January 31, 2011 2010 Amount Shares Amount Shares ($000) (000) ($000) (000) In v estor Shares Issued 910,908 84,215 1,280,498 118,033 Issued in Lieu of Cash Distributions 56,450 5,259 77,316 7,150 Redeemed (1,420,392) (131,132) (1,805,320) (166,542) Net Increase (Decrease)Investor Shares (453,034) (41,658) (447,506) (41,359) Admiral Shares Issued 2,347,749 216,967 1,966,762 181,425 Issued in Lieu of Cash Distributions 127,155 11,849 120,281 11,126 Redeemed (1,767,011) (163,408) (1,970,450) (181,820) Net Increase (Decrease)Admiral Shares 707,893 65,408 116,593 10,731 H. In preparing the financial statements as of January 31, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 30 Short-Term Federal Fund Fund Profile As of January 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VSGBX VSGDX Expense Ratio 1 0.22% 0.12% 30-Day SEC Yield 0.92% 1.04% Financial Attributes Barclays Barclays 15 Year Aggregate Govt Bond Fund Index Index Number of Bonds 108 726 7,999 Yield to Maturity (before expenses) 1.1% 0.9% 3.0% Average Coupon 2.3% 2.2% 4.2% Average Duration 2.3 years 2.5 years 5.0 years Average Effective Maturity 2.4 years 2.6 years 7.2 years Short-Term Reserves 2.9%   Sector Diversification (% of portfolio) Government Mortgage-Backed 9.8% Treasury/Agency 90.2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 15 Year Aggregate Govt Bond Index Index R-Squared 0.77 0.71 Beta 0.81 0.43 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 17.5% 1 - 3 Years 49.4 3 - 5 Years 31.9 5 - 7 Years 1.2 Distribution by Credit Quality (% of portfolio) Aaa 100.0% For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 28, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2011, the expense ratios were 0.22% for Investor Shares and 0.10% for Admiral Shares. 31 Short-Term Federal Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2001, Through January 31, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Short-Term Federal Fund Investor Shares 2.50% 4.94% 4.44% $15,445   Barclays Capital U.S. Aggregate Bond Index 5.06 5.82 5.68 17,370     Barclays Capital U.S. 15 Year Government Bond Index 2.84 4.96 4.48 15,496 15 Year Government Funds Average 2.95 4.17 3.73 14,419 15 Year Government Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 32 Short-Term Federal Fund Average Annual Total Returns Periods Ended January 31, 2011 Since Final Value One Five Inception of a $50,000 Year Years (2/12/2001) Investment Short-Term Federal Fund Admiral Shares 2.62% 5.05% 4.53% $77,740 Barclays Capital U.S. Aggregate Bond Index 5.06 5.82 5.70 86,859 Barclays Capital U.S. 15 Year Government Bond Index 2.84 4.96 4.48 77,422 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. Fiscal-Year Total Returns (%): January 31, 2001, Through January 31, 2011 Barclays 15 Year Govt Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2002 5.34% 2.14% 7.48% 7.52% 2003 4.17 2.86 7.03 7.25 2004 2.95 -0.50 2.45 2.62 2005 2.76 -1.78 0.98 1.15 2006 3.31 -1.35 1.96 1.63 2007 4.19 0.10 4.29 4.04 2008 4.77 4.48 9.25 9.86 2009 3.94 0.84 4.78 5.66 2010 2.39 1.62 4.01 2.56 2011 1.53 0.97 2.50 2.84 33 Short-Term Federal Fund Average Annual Total Returns: Periods Ended December 31, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 12/31/1987 3.24% 4.94% 3.56% 1.02% 4.58% Admiral Shares 2/12/2001 3.36 5.05 3.63 1 0.92 1 4.55 1 1 Return since inception. 34 Short-Term Federal Fund Financial Statements Statement of Net Assets As of January 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Go v ernment and Agency Obligations (96.8%) U.S. Go v ernment Securities (9.9%) United States Treasury Note/Bond 0.750% 11/30/11 42,500 42,673 United States Treasury Note/Bond 1.000% 3/31/12 19,000 19,146 United States Treasury Note/Bond 0.750% 5/31/12 22,500 22,612 United States Treasury Note/Bond 0.375% 9/30/12 54,000 53,907 United States Treasury Note/Bond 0.625% 12/31/12 117,000 117,183 United States Treasury Note/Bond 0.625% 1/31/13 100,000 100,109 United States Treasury Note/Bond 1.375% 2/15/13 18,000 18,284 United States Treasury Note/Bond 1.000% 7/15/13 30,000 30,183 United States Treasury Note/Bond 2.375% 10/31/14 51,000 52,952 United States Treasury Note/Bond 2.500% 3/31/15 66,000 68,578 United States Treasury Note/Bond 2.125% 5/31/15 23,250 23,726 United States Treasury Note/Bond 1.250% 8/31/15 32,509 31,767 581,120 Agency Bonds and Notes (77.4%) 1 Bank of America Corp. 2.100% 4/30/12 23,000 23,486 1 Bank of America Corp. 2.375% 6/22/12 6,000 6,153 1 Citigroup Funding Inc. 2.125% 7/12/12 10,000 10,224 1 Citigroup Inc. 2.125% 4/30/12 45,000 45,919 2 Federal Farm Credit Bank 2.125% 6/18/12 98,500 100,768 2 Federal Farm Credit Bank 1.375% 6/25/13 13,000 13,146 2 Federal Farm Credit Bank 1.300% 12/23/13 15,000 15,073 2 Federal Farm Credit Bank 1.125% 2/27/14 35,000 34,903 2 Federal Farm Credit Bank 2.625% 4/17/14 54,000 56,195 2 Federal Home Loan Banks 1.125% 3/9/12 15,280 15,407 2 Federal Home Loan Banks 1.125% 5/18/12 111,400 112,415 2 Federal Home Loan Banks 3.625% 6/8/12 25,000 26,080 2 Federal Home Loan Banks 0.875% 8/22/12 22,500 22,631 2 Federal Home Loan Banks 1.625% 9/26/12 50,000 50,891 2 Federal Home Loan Banks 1.625% 11/21/12 12,000 12,216 2 Federal Home Loan Banks 1.750% 3/8/13 27,285 27,824 2 Federal Home Loan Banks 1.625% 3/20/13 19,000 19,356 2 Federal Home Loan Banks 1.625% 6/14/13 25,000 25,442 2 Federal Home Loan Banks 1.875% 6/21/13 140,500 143,831 2 Federal Home Loan Banks 5.250% 9/13/13 35,000 38,796 2,3 Federal Home Loan Banks 3.625% 10/18/13 50,000 53,411 2 Federal Home Loan Banks 4.875% 11/27/13 35,000 38,674 2 Federal Home Loan Banks 3.125% 12/13/13 39,210 41,367 35 Short-Term Federal Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 2 Federal Home Loan Banks 0.875% 12/27/13 80,000 79,446 2 Federal Home Loan Banks 1.375% 9/12/14 6,000 5,968 2 Federal Home Loan Banks 3.250% 9/12/14 25,000 26,508 2 Federal Home Loan Banks 2.750% 12/12/14 14,000 14,634 2 Federal Home Loan Banks 2.750% 3/13/15 70,000 72,381 2 Federal Home Loan Banks 1.750% 9/11/15 35,000 34,423 2 Federal Home Loan Banks 2.875% 9/11/15 24,000 24,763 2,4 Federal Home Loan Mortgage Corp. 1.000% 7/13/12 102,500 102,834 2 Federal Home Loan Mortgage Corp. 5.125% 7/15/12 113,000 120,622 2 Federal Home Loan Mortgage Corp. 0.750% 12/28/12 202,000 202,307 2 Federal Home Loan Mortgage Corp. 4.500% 1/15/13 115,670 124,239 2,4 Federal Home Loan Mortgage Corp. 1.875% 3/8/13 25,000 25,041 2,4 Federal Home Loan Mortgage Corp. 1.625% 6/28/13 58,000 58,114 2 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 123,000 134,835 2,4 Federal Home Loan Mortgage Corp. 1.500% 1/28/14 25,000 24,952 2 Federal Home Loan Mortgage Corp. 5.000% 1/30/14 15,000 16,660 2,4 Federal Home Loan Mortgage Corp. 1.500% 2/11/14 25,000 25,039 2 Federal Home Loan Mortgage Corp. 1.375% 2/25/14 99,000 99,377 2 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 92,500 95,914 2 Federal Home Loan Mortgage Corp. 4.375% 7/17/15 105,000 115,605 2 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 81,000 79,876 2 Federal Home Loan Mortgage Corp. 4.750% 11/17/15 20,000 22,349 2 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 25,000 28,541 2 Federal National Mortgage Assn. 4.875% 5/18/12 500 529 2 Federal National Mortgage Assn. 4.375% 9/15/12 32,500 34,510 2,4 Federal National Mortgage Assn. 0.700% 10/19/12 151,000 151,045 2,4 Federal National Mortgage Assn. 1.750% 12/28/12 50,000 50,296 2,4 Federal National Mortgage Assn. 1.800% 2/8/13 50,000 50,384 2 Federal National Mortgage Assn. 3.625% 2/12/13 149,500 158,270 2 Federal National Mortgage Assn. 0.750% 2/26/13 153,000 153,032 2,4 Federal National Mortgage Assn. 1.800% 3/15/13 20,000 20,037 2 Federal National Mortgage Assn. 4.375% 3/15/13 88,000 94,723 2,4 Federal National Mortgage Assn. 2.000% 4/15/13 100,000 100,352 2,4 Federal National Mortgage Assn. 2.050% 4/26/13 100,000 100,416 2,4 Federal National Mortgage Assn. 1.875% 5/6/13 54,000 54,225 2,4 Federal National Mortgage Assn. 2.000% 6/24/13 30,000 30,199 2,4 Federal National Mortgage Assn. 1.050% 10/22/13 50,000 49,884 2,4 Federal National Mortgage Assn. 0.875% 11/8/13 170,000 168,985 2,4 Federal National Mortgage Assn. 0.900% 11/15/13 54,675 54,367 2,4 Federal National Mortgage Assn. 1.500% 12/30/13 15,000 15,071 2,4 Federal National Mortgage Assn. 1.450% 1/24/14 20,000 20,068 2,4 Federal National Mortgage Assn. 1.550% 1/27/14 10,000 10,056 2,4 Federal National Mortgage Assn. 1.250% 2/27/14 25,000 24,941 2 Federal National Mortgage Assn. 2.750% 3/13/14 25,000 26,121 2,4 Federal National Mortgage Assn. 1.250% 3/14/14 35,000 34,959 2 Federal National Mortgage Assn. 4.125% 4/15/14 106,500 115,818 2 Federal National Mortgage Assn. 4.625% 10/15/14 54,000 59,837 2 Federal National Mortgage Assn. 5.000% 4/15/15 30,000 33,784 2 Federal National Mortgage Assn. 2.375% 7/28/15 59,500 60,462 2,4 Federal National Mortgage Assn. 1.875% 10/15/15 70,000 69,076 2 Federal National Mortgage Assn. 1.625% 10/26/15 127,000 124,028 2,4 Federal National Mortgage Assn. 1.625% 11/12/15 110,000 108,093 2,4 Federal National Mortgage Assn. 1.600% 11/23/15 25,000 24,271 2 Federal National Mortgage Assn. 5.000% 3/15/16 30,000 33,866 1 JPMorgan Chase & Co. 2.125% 6/22/12 15,000 15,338 36 Short-Term Federal Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 State Street Corp. 2.150% 4/30/12 7,000 7,152 5 US Central Federal Credit Union 1.900% 10/19/12 32,000 32,641 4,555,472 Con v entional Mortgage-Backed Securities (8.0%) 2,4 Fannie Mae Pool 3.500% 2/1/26 41,500 41,759 2,4 Fannie Mae Pool 4.000% 2/1/247/1/25 48,186 49,750 2,4 Fannie Mae Pool 4.500% 2/1/245/1/25 44,404 46,680 2,4 Fannie Mae Pool 5.000% 8/1/2012/1/23 69,715 74,438 2,4 Fannie Mae Pool 5.500% 11/1/2112/1/22 18,372 19,891 2,4 Fannie Mae Pool 6.000% 4/1/17 3,867 4,219 2,4 Fannie Mae Pool 6.500% 12/1/119/1/16 6,624 7,228 2,4 Fannie Mae Pool 7.500% 3/1/158/1/15 210 224 2,4 Fannie Mae Pool 8.000% 10/1/149/1/15 1,125 1,210 2,4 Freddie Mac Gold Pool 3.500% 2/1/263/1/26 40,000 40,206 2,4 Freddie Mac Gold Pool 4.000% 6/1/253/1/26 48,631 50,014 2,4 Freddie Mac Gold Pool 4.500% 5/1/236/1/25 41,726 43,770 2,4 Freddie Mac Gold Pool 5.000% 1/1/1212/1/24 32,107 34,120 2,4 Freddie Mac Gold Pool 5.500% 8/1/1412/1/24 30,969 33,516 2,4 Freddie Mac Gold Pool 6.000% 1/1/143/1/24 20,205 21,983 2,4 Freddie Mac Gold Pool 6.500% 9/1/11 1 1 469,009 Noncon v entional Mortgage-Backed Securities (1.5%) 2,4 Fannie Mae Pool 2.551% 6/1/33 3,600 3,753 2,4 Fannie Mae Pool 2.902% 10/1/33 3,584 3,696 2,4 Fannie Mae Pool 3.135% 8/1/33 1,254 1,308 2,4 Fannie Mae Pool 4.782% 6/1/38 2,833 3,001 2,4 Fannie Mae Pool 5.059% 7/1/39 8,015 8,519 2,4 Fannie Mae Pool 5.428% 6/1/37 1,355 1,443 2,4 Fannie Mae Pool 6.251% 9/1/36 3,920 4,222 2,4 Fannie Mae Pool 6.475% 9/1/36 5,357 5,791 2,4 Fannie Mae REMICS 5.500% 2/25/17 2,011 2,139 2,4 Freddie Mac Non Gold Pool 3.204% 8/1/33 1,763 1,854 2,4 Freddie Mac Non Gold Pool 5.071% 7/1/38 4,769 5,070 2,4 Freddie Mac Non Gold Pool 5.240% 11/1/38 2,631 2,799 2,4 Freddie Mac Non Gold Pool 5.941% 5/1/36 3,870 4,149 2,4 Freddie Mac REMICS 4.500% 6/15/18 5,105 5,361 2,4 Freddie Mac REMICS 4.500% 7/15/18 9,772 10,234 2,4 Freddie Mac REMICS 4.500% 10/15/18 573 584 2,4 Freddie Mac REMICS 4.500% 10/15/18 7,351 7,616 2,4 Freddie Mac REMICS 4.500% 5/15/19 9,731 10,079 2,4 Freddie Mac REMICS 4.500% 11/15/19 898 951 2,4 Freddie Mac REMICS 4.500% 2/15/20 3,622 3,749 2,4 Freddie Mac REMICS 4.500% 3/15/22 1,400 1,485 87,803 Total U.S. Go v ernment and Agency Obligations (Cost $5,656,593) 37 Short-Term Federal Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Temporary Cash In v estment (6.7%) Repurchase Agreement (6.7%) RBS Securities, Inc. (Dated 1/31/11, Repurchase Value $393,546,000, collateralized by U.S. Treasury Note 1.125%4.625%, 12/15/112/15/17) (Cost $393,544) 0.210% 2/1/11 393,544 393,544 Total In v estments (103.5%) (Cost $6,050,137) Other Assets and Liabilities (-3.5%) Other Assets 36,682 Liabilities (239,800) (203,118) Net Assets (100%) At January 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 5,850,910 Undistributed Net Investment Income  Overdistributed Net Realized Gains (4,254) Unrealized Appreciation (Depreciation) Investment Securities 36,811 Futures Contracts 363 Net Assets In v estor SharesNet Assets Applicable to 228,750,009 outstanding $.001 par v alue shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareIn v estor Shares Admiral SharesNet Assets Applicable to 317,352,280 outstanding $.001 par v alue shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares See Note A in Notes to Financial Statements. 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Securities with a value of $5,608,000 have been segregated as initial margin for open futures contracts. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Guaranteed by the National Credit Union Administration. See accompanying Notes, which are an integral part of the Financial Statements. 38 Short-Term Federal Fund Statement of Operations Year Ended January 31, 2011 ($000) In v estment Income Income Interest 98,453 Total Income 98,453 Expenses The Vanguard GroupNote B Investment Advisory Services 725 Management and AdministrativeInvestor Shares 4,512 Management and AdministrativeAdmiral Shares 1,731 Marketing and DistributionInvestor Shares 810 Marketing and DistributionAdmiral Shares 891 Custodian Fees 117 Auditing Fees 32 Shareholders ReportsInvestor Shares 71 Shareholders ReportsAdmiral Shares 11 Trustees Fees and Expenses 8 Total Expenses 8,908 Net In v estment Income Realized Net Gain (Loss) Investment Securities Sold 72,797 Futures Contracts (8,434) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (8,578) Futures Contracts (2,355) Change in Unrealized Appreciation (Depreciation) (10,933) Net Increase (Decrease) in Net Assets Resulting from Operations 142,975 See accompanying Notes, which are an integral part of the Financial Statements. 39 Short-Term Federal Fund Statement of Changes in Net Assets Year Ended January 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 89,545 103,537 Realized Net Gain (Loss) 64,363 120,266 Change in Unrealized Appreciation (Depreciation) (10,933) (53,557) Net Increase (Decrease) in Net Assets Resulting from Operations 142,975 170,246 Distributions Net Investment Income Investor Shares (39,591) (56,034) Admiral Shares (49,954) (47,503) Realized Capital Gain 1 Investor Shares (33,709) (40,903) Admiral Shares (43,635) (37,831) Total Distributions (166,889) (182,271) Capital Share Transactions Investor Shares (70,259) 404,261 Admiral Shares 685,538 1,291,710 Net Increase (Decrease) from Capital Share Transactions 615,279 1,695,971 Total Increase (Decrease) 591,365 1,683,946 Net Assets Beginning of Period End of Period 1 Includes fiscal 2011 and 2010 short-term gain distributions totaling $61,930,000 and $66,885,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 40 Short-Term Federal Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .163 .253 .409 .465 .420 Net Realized and Unrealized Gain (Loss) on Investments .104 .174 .090 .460 .010 Total from Investment Operations .267 .427 .499 .925 .430 Distributions Dividends from Net Investment Income (.163) (.253) (.409) (.465) (.420) Distributions from Realized Capital Gains (.144) (.174)    Total Distributions (.307) (.427) (.409) (.465) (.420) Net Asset Value, End of Period Total Return 1 2.50% 4.01% 4.78% 9.25% 4.29% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,465 $2,542 $2,142 $1,650 $1,514 Ratio of Total Expenses to Average Net Assets 0.22% 0.22% 0.21% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 1.49% 2.29% 3.83% 4.48% 4.10% Portfolio Turnover Rate 211% 2 370% 109% 70% 89% 1 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 2 Includes 16% that is attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 41 Short-Term Federal Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .176 .264 .420 .475 .431 Net Realized and Unrealized Gain (Loss) on Investments .104 .174 .090 .460 .010 Total from Investment Operations .280 .438 .510 .935 .441 Distributions Dividends from Net Investment Income (.176) (.264) (.420) (.475) (.431) Distributions from Realized Capital Gains (.144) (.174)    Total Distributions (.320) (.438) (.420) (.475) (.431) Net Asset Value, End of Period Total Return 2.62% 4.12% 4.89% 9.36% 4.39% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,419 $2,751 $1,467 $1,325 $1,063 Ratio of Total Expenses to Average Net Assets 0.10% 0.12% 0.11% 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 1.61% 2.39% 3.93% 4.58% 4.20% Portfolio Turnover Rate 211% 1 370% 109% 70% 89% 1 Includes 16% that is attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 42 Short-Term Federal Fund Notes to Financial Statements Vanguard Short-Term Federal Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 4. Mortgage Dollar Rolls: The fund has entered into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously purchases similar securities for future settlement at a lower price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. Although the fund forgoes principal and interest paid on the securities sold, it is compensated by interest earned on the sale proceeds and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions, in which the fund buys securities from a dealer pursuant to a TBA transaction and simultaneously sells similar securities for future settlement. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the funds portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net 43 Short-Term Federal Fund Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls with only highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 5. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 6. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (January 31, 20082011), and has concluded that no provision for federal income tax is required in the funds financial statements. 7. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 8. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At January 31, 2011, the fund had contributed capital of $1,002,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.40% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Le v el 1 
